Citation Nr: 1244220	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-29 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

From the effective date of service connection, posttraumatic stress disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria.


CONCLUSION OF LAW

From the effective date of service connection, the criteria for an initial rating of 30 percent have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for posttraumatic stress disorder, by letters dated in February 2006 and March 2006. 

Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating for posttraumatic stress disorder.  Dingess, 19 Vet. App. 473. 

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A. The RO has obtained service records, VA records, and private medical records.   The Veteran was afforded VA examinations. 

As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

Posttraumatic stress disorder is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 

The criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 




The criteria for the next higher rating, 30 percent, are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for the next higher rating, 50 percent rating, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The evidence considered in determining the level of impairment for posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Rather VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, the symptoms of posttraumatic stress disorder identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 






GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Facts

On VA examination in February 2006, the Veteran stated that he owned his own company that builds and restores classic cars and that he had no lost any time from work or did he experience a decrease in productivity due to psychiatric symptoms.  It was noted that the Veteran had been divorced twice and that he had a number of good friends, some of whom were close friends and whom he went out with once a week.  He had a daily routine of going to work.  The Veteran stated that about two years previously he saw a private psychiatrist for about a one year and was prescribed medication, which did not help his symptoms.  He had no other treatment since then.  He denied suicidal ideation or a history of violence.  The Veteran described symptoms of irritability, outbursts, anxiety attacks, avoidance, nightmares, and trouble sleeping.  On mental status examination, the Veteran had poor eye contact and paced the room.  His speech was normal although he became loud and dramatic when discussing Vietnam.  His mood was generally euthymic, but he would become irritated, angry, or sad.  The VA examiner commented that the symptoms seemed genuine at times and then forced or amplified at other times.  Affect and thought process were normal.  


The Veteran denied auditory and visual hallucinations, but endorsed passive suicidal ideation with no intent or plan.  The VA examiner reported that the Veteran was employable from a psychiatric perspective. The GAF score of 75.  

In February 2010, the RO obtained a medical opinion from a VA psychologist on the question of whether the Veteran was unemployable due to posttraumatic stress disorder.  The VA psychologist reviewed VA records, beginning with the report of the VA examination in February 2006, and provided the following history.  The Veteran was in individual psychotherapy from October 2006 to August 2009.  The Veteran was seen on a weekly basis and he was consistent and compliant with his appointments.  The GAF scores were in the range between 55 and 65.  The Veteran engaged in the therapy and he demonstrated some improvement.  The Veteran was also in group therapy from May 2008 to February 2010, and he was consistent and compliant with attendance.  The Veteran was able to engage in preparing his house for sale and moving.  The Veteran was also able to engage in pleasurable and recreational activities and he managed his activities of daily living and he managed his finances.   There was no history of arrest or legal problems or psychiatric hospitalization or suicide attempts.  The Veteran was maintained on medication and other than group therapy once a month he was not being followed by a behavioral health provider.  Generally, the Veteran's mood was described as anxious. 

The VA psychologist concluded that the Veteran did not have significant symptomatology that would interfere with occupational functioning, that there had been modest improvement with individual and group therapy, and that the Veteran's medication provided adequate relief of his symptoms. 

On VA examination in February 2012, the Veteran stated that in 2006 he started to reduce his work hours, because was losing interest and not dealing with people well, but he still stopped by most days to work on personal car projects.  He stated that he was twice divorced and he had no children and he was living alone and not involved in any significant romantic relationships.  He denied a remission of symptoms since his last VA examination in 2006.    


The Veteran stated that he was compliant with his medications, which helped some. For daily activities, he spent part of the day visiting with friends before going to work.  He also drove his grandniece to and from gymnastics class and then visited with family when he took her home. 

The Veteran complained of survivor's guilt.  On mental status examination, the Veteran appeared alert and oriented.  He was casually dressed and showed good hygiene.  He was cooperative and polite. His speech was logical.  There was no delusional thought content.  He stated that he sometimes smelled Vietnam.  There was no impairment of communication or of thought processes. 

The Veteran denied depression, but he described anxiety attacks several times a month and waking up at night soaked in sweat.  He denied homicidal ideation.  He did complain of suicidal ideation without intent.  He describe sleep disturbance and that when awakened he would go out and check the windows.  He stated that every night he checked that the doors were locked.  It was noted that the Veteran's hobby was restoring old cars, which was also his business.  The Veteran complained of some difficulty with attention and concentration in conversations and while reading.  He denied symptoms of mania or of reckless behavior.  He was independent in the activities of daily living. 

The diagnosis was mild posttraumatic stress disorder and the GAF score was 65.  The VA examiner stated that the Veteran's symptoms were about the same as the symptoms during the VA examination in 206.  The VA examiner expressed the opinion that had the Veteran not been retired, he would be fully employable and he could tolerate the stress and schedule requirements of any employment setting.  

Analysis 

Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  



First, the Veteran has symptomatology that is associated with the rating criteria and symptomatology not covered in the rating criteria, but is associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders).  And two, while there has been some fluctuation in the symptoms of PTSD, a material change in the overall severity of the disorder has not been demonstrated.  In sum, since the Veteran has filed his claim for service connection, the disability picture has remained constant and the effect of posttraumatic stress disorder more nearly approximates the criteria for a 30 percent rating than any other rating at all relevant times. 

As for occupational impairment, there is evidence that symptoms of posttraumatic stress disorder were a factor in the Veteran's occupational functioning, namely, a diminished interest in his own business and irritability with customers.

Although the Veteran is divorced he still has contact with his family and he has a group of friends, who share his interest in restoring cars.  The Veteran does have occasional anxiety attacks and sleep disturbance.  And he is hypervigilant about the security of his residence. 

While the VA examiners have described the Veteran's posttraumatic stress disorder as mild, the level of severity has not changed.  The Veteran was been in individual and group therapy for most of the time of the appeal period and his symptoms are controlled with medication and the GAF scores were in the range of 55 to 65.  A GAF score of 55 equates to moderate symptoms or moderate difficulty in occupational and social functioning.   A score of 65 equate to mild symptoms or some difficulty in occupational and social functioning, but generally functioning pretty well with some meaningful interpersonal relationships. 

Overall, the symptoms of posttraumatic stress disorder have resulted in a disability picture that more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.  


Although the Veteran has occupational and social impairment, symptoms of flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, and impaired abstract thinking, indicative of the criteria for the next higher rating have not been demonstrated.  

Although the Veteran has symptoms of suicidal ideation, which is listed in the criteria for rating higher than 30 percent, and the Veteran's has symptoms attributable to posttraumatic stress under DSM- IV, such as irritability, intrusive thoughts, hypervigilance, and distress with olfactory cues, the symptoms do not more nearly approximate or equate to occupational and social impairment that warrants a 50 percent rating as evidenced by the conclusions of the VA examiners that the Veteran has mild symptoms on VA examination in February 2006 and on VA examination in February 2012.  And two VA examiners have found the Veteran to be fully employable in terms of his psychiatric symptoms.

While the evidence supports a rating of 30 percent since service connection was granted, the preponderance of the evidence is against a rating higher than 30 percent at any time during the appeal. 

Total Disability Rating for Compensation based on Individual Unemployability 

The Veteran has been granted a total disability rating for compensation based on individual unemployability since February 2009.  The Veteran has not raised and the record does not reasonable raise the claim of a total rating before February 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability rating based on individual unemployability, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits).  





Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.







ORDER

An initial rating of 30 percent for posttraumatic stress disorder is granted, subject to the law and regulations, governing the award of monetary benefits.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


